DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment received on 26 January 2022 has been acknowledged and entered. Claims 1 and 5-6 are amended.  Claims 1 and 3-9 are currently pending.

Responses to Arguments and Amendments
The arguments and amendments filed 17 July 18, 2022 has been entered. 
Applicant’s amendment filed 17 July 18, 2022 to claim 1 has overcome the objection. 
Applicant’s argument filed 17 July 18, 2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered and they are not persuasive. 
Regarding claims 5-6 and 8, Applicant asserts that “[T]homson does not teach the use of multiple types of sensors as mentioned in claim 1 configured to detect strain and vibration. Thus, the person skilled in the art will interpret the teaching of Thomson that only a single sensor type (sensors for detecting stress) is utilized when using multiple sensors (at page 3 of response).”  Examiner respectfully disagrees.  Examiner believes that Thomsen discloses the above feature.  Thomsen discloses that at least some of the multiple stress sensors 142 (or, alternatively, at least one additional stress sensor) may be positioned to measure an edge bending moment, i.e., a moment that causes the blade to deflect in a direction substantially within the plane of the rotor 130, rather than a flap bending moment (para. [0052]).  Thomsen further discloses that each of the blades 140 may also be equipped with a stress sensor 142, such as a strain-gauge, accelerometer, vibration sensor, or the like, to detect stress experienced by the blade.  Therefore, Examiner believes that under its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art, see MPEP § 2111, the above embodiment discloses the use of multiple types of sensors among the strain sensor, vibration sensor, etc.
Further, regarding claims 1, 3-4, and 7, Applicant asserts that “[M]uller does not remedy the above-noted deficiencies of Thomson and would not be combinable with Thomson because the teachings of Muller contradict the Examiner's asserted rationale for combining the teachings of Thomson and Muller. Paragraph [0039] of Muller teaches to explicitly filter out high-frequency components of the measurement signal by means of a low-pass filter in order to obtain a smooth signal response. The Applicant submits, however, that it is necessary to measure a vibration of the rotor blade precisely on the basis of these high-frequency signals. Nevertheless, these are perceived as disadvantageous in the teaching of Muller according to the below copied paragraph [0039] and as a consequence are filtered out (at pages 5-6 of response).” Examiner respectfully disagrees. Applicant asserts that it would not be obvious to combine the first and second vibration sensors as suggested in Muller into Thomson, because Thomson teaches away from the at least two strain sensors. In particular, Applicant notes that at least two strain sensors may have some disadvantages.  However, Examiner believes that Thomson does not expressly prohibit the use of the at least two strain sensors, nor does at least two strain sensors render Thomson unsatisfactory for its intended purpose. See also MPEP 2145 X, which notes that “a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  Therefore, Examiner believes that Thomsen and Muller are combinable.  

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2014/0363292 A1, hereinafter referred to as “Thomsen”) in view of Volkmer (EP 1745114B1, hereinafter referred to as “Volkmer”).
Regarding claim 5, Thomsen teaches a rotor blade of a wind turbine, comprising: an assembly for at least one of monitoring and controlling a wind turbine, comprising: an arrangement of at least two strain sensors, which detects blade bending moments of a rotor blade of a wind turbine in at least two different spatial directions (para. [0052]: at least some of the multiple stress sensors 142 (or, alternatively, at least one additional stress sensor) may be positioned to measure an edge bending moment, i.e., a moment that causes the blade to deflect in a direction substantially within the plane of the rotor 130, rather than a flap bending moment; para. [0052]: each of the blades 140 may also be equipped with a stress sensor 142, such as a strain-gauge, accelerometer, vibration sensor, or the like, to detect stress experienced by the blade); a first fiber optic vibration sensor configured to detect vibrations of the rotor blade in a first spatial direction (para. [0052]); and at least one second vibration sensor configured to detect vibrations of the rotor blade in a second spatial direction, which differs from the first spatial direction (para. [0052]: each of the blades 140 may also be equipped with a stress sensor 142, such as a strain-gauge, accelerometer, vibration sensor, or the like, to detect stress experienced by the blade)
Thomsen does not teach that vibration sensors are fiber optic sensors.  
However, Volkmer teaches that vibration sensors are fiber optic sensors (page 4, line 15-21: the controlled system 1 is formed by the rotor blade. On the rotor blade are first sensors 2, which belong to a first controller 3. These first sensors 2 represent fiber optic sensors, so that 3 strains can be measured by an interference measurement in the fiber optic sensors on the first controller. The first controller 3 then sets the rotor blade such that a control deviation set by the reference variable, which is represented by the maximum expansion, results, which is regulated to zero. On the rotor blade second sensors 4 are also arranged, which receive the vibration spectrum of the rotor blade and compare in the evaluation unit 5 with a desired spectrum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fiber optic vibration sensors such as is described in Volkmer into the assembly of Thomsen, in order to control and/or inspect the rotor blades of a wind power station (Volkmer, abstract).
Regarding claim 6, Thomsen in view of Volkmer teaches all the limitation of claim 5, in addition, Thomsen teaches that at least one of the vibration sensors selected from the first para. [0052]: although the WTG 100 is depicted as having only one stress sensor 142 on each blade 140, multiple stress sensors 142 may be included on each blade at various positions, e.g., at 20%, 40%, 50%, 60%, 75% and 80% of the blade radius from the blade root. Moreover, at least some of the multiple stress sensors 142 (or, alternatively, at least one additional stress sensor) may be positioned to measure an edge bending moment, i.e., a moment that causes the blade to deflect in a direction substantially within the plane of the rotor 130, rather than a flap bending moment).
Thomsen does not teach that the first and second vibration sensors are fiber optic sensors.  
However, Volkmer teaches that the first and second vibration sensors are fiber optic sensors (page 4, line 15-21: see claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fiber optic vibration sensors such as is described in Volkmer into the assembly of Thomsen, in order to control and/or inspect the rotor blades of a wind power station (Volkmer, abstract).
Regarding claim 8, Thomsen teaches a method for at least one of monitoring and controlling a wind turbine, comprising: measuring vibrations of a rotor blade of the wind turbine in two different spatial directions, wherein the measuring of vibrations is performed by at least two vibration sensors (para. [0052]: at least some of the multiple stress sensors 142 (or, alternatively, at least one additional stress sensor) may be positioned to measure an edge bending moment, i.e., a moment that causes the blade to deflect in a direction substantially within the plane of the rotor 130, rather than a flap bending moment; para. [0052]: each of the blades 140 may also be equipped with a stress sensor 142, such as a strain-gauge, accelerometer, vibration sensor, or the like, to detect stress experienced by the blade); measuring bending moments of the rotor blade of the wind turbine in at least two different spatial directions (para. [0052]); and performing at least one of monitoring and controlling the wind turbine based on the vibrations in the two different spatial directions of the measurement of vibrations, and the bending moments in the at least two different spatial directions of the measurement of bending moments (para. [0052])
Thomsen does not teach that vibration sensors are fiber optic sensors.  
However, Volkmer teaches that vibration sensors are fiber optic sensors (page 4, line 15-21: see claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fiber optic vibration sensors such as is described in Volkmer into the assembly of Thomsen, in order to control and/or inspect the rotor blades of a wind power station (Volkmer, abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thomsen in view of Volkmer further in view of Lauritsen et al. (US 2013/0195657 A1, hereinafter referred to as “Lauritsen”).
            Regarding claim 9, Thomsen in view of Volkmer teaches all the limitation of claim 8, Thomsen and Volkmer do not specifically teach that the measuring of vibrations comprises measuring frequency shifts of the vibration.  
However, Lauritsen teaches that that the measuring of vibrations comprises measuring frequency shifts of the vibration (para. [0051]: the acceleration or deformation may be obtained as amplitudes of acceleration or deformation at a particular frequency or at a range of frequencies, i.e. in the form of a frequency spectrum of strain amplitude values; para. [0081]: the direction of a frequency shift of a resonance may be used to determine if positive loading is present, i.e. addition of a mass, or negative loading is present, i.e. subtraction of a mass, e.g. due to a fracture of the blade).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen in view of Volkmer to include the teaching of Lauritsen to provide that the measuring of vibrations comprises measuring frequency shifts of the vibration in order to obtain information of the dynamic properties of the blade, e.g. information about changes of resonance frequencies or changes in the spectrum of strain values or vibration amplitudes (para. [0052]).

Claims 1, 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen in view of Volkmer in view of Muller (US 2015/0211969 A1, hereinafter referred to as “Muller”). 
Regarding claim 1, Thomsen teaches an assembly for at least one of monitoring and controlling a wind turbine, comprising (para. [0018]; para. [0046]; para. [0058]): an arrangement of at least two strain sensors, which detects blade bending moments of a rotor blade of a wind turbine in at least two in at least two different spatial directions  (para. [0052]: at least some of the multiple stress sensors 142 (or, alternatively, at least one additional stress sensor) may be positioned to measure an edge bending moment, i.e., a moment that causes the blade to deflect in a direction substantially within the plane of the rotor 130, rather than a flap bending moment; para. [0052]: each of the blades 140 may also be equipped with a stress sensor 142, such as a strain-gauge, accelerometer, vibration sensor, or the like, to detect stress experienced by the blade); a first vibration sensor configured to detect vibrations of the rotor blade in a first spatial direction (para. [0052]); and at least one second vibration sensor configured to detect vibrations of the rotor blade in a second spatial direction, which differs from the first spatial direction (para. [0052]: each of the blades 140 may also be equipped with a stress sensor 142, such as a strain-gauge, accelerometer, vibration sensor, or the like, to detect stress experienced by the blade), 
Thomsen does not specifically teach that the first and second sensors are fiber optic sensor and the at least two strain sensors, the first vibration sensors, and the second  vibration sensor are arranged on one and the same rotor blade, and wherein the first spatial direction and the second spatial direction subtend an angle of 700 to 1100.
However, Muller teaches that at least two strain sensors, the first vibration sensor and the second vibration sensor are arranged on one and the same rotor blade ([0025]: the arrangement 300 of FIG. 3 comprises 3 (three) strain sensors 302 and an acceleration sensor 312. The strain sensors and the acceleration sensor are connected to an evaluation unit 322. The strain sensors 302 are mounted at the blade root 54 of the rotor; para. [0026]: with an appropriate arrangement of 2 (two) strain sensors, e.g. at different angular coordinates of the blade root, the bending moments, applied on the rotor blade in 2 (two) directions, typically 2 (two) orthogonal directions, can also be measured by employing 2 (two) sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen to include the teaching of Muller to provide at least two strain sensors the first vibration sensor, and the second vibration sensor are arranged on one and the same rotor blade, in order to provide a method for state monitoring of a rotor blade (Muller, para. [0006]).
Muller does not specifically teach that the vibration sensors are fiber optic sensors and the first spatial direction and the second spatial direction subtend an angle of 70 to 110.
However, Volkmer teaches that vibration sensors are fiber optic  (page 4, line 15-21: the controlled system 1 is formed by the rotor blade. On the rotor blade are first sensors 2, which belong to a first controller 3. These first sensors 2 represent fiber optic sensors, so that 3 strains can be measured by an interference measurement in the fiber optic sensors on the first controller. The first controller 3 then sets the rotor blade such that a control deviation set by the reference variable, which is represented by the maximum expansion, results, which is regulated to zero. On the rotor blade second sensors 4 are also arranged, which receive the vibration spectrum of the rotor blade and compare in the evaluation unit 5 with a desired spectrum); the first spatial direction and the second spatial direction subtend an angle of 70° to 110° (para. [0026]: by means of the strain sensors 302, the bending moment applied to the blade can be determined. According to embodiments of the present invention, at least one strain sensor 302 is employed, such that the bending moment can be determined in one direction. According to further typical embodiments, at least 3 (three) strain sensors 302 or at least 4 (four) strain sensors 302 can be employed, respectively, in order to determine a bending moment within the y-z plane of the coordinate system depicted in FIG. 3. With an appropriate arrangement of 2 (two) strain sensors, e.g. at different angular coordinates of the blade root, the bending moments, applied on the rotor blade in 2 (two) directions, typically 2 (two) orthogonal directions, can also be measured by employing 2 (two) sensors. For this purpose, the 2 (two) sensors are typically mounted with their angular coordinates turned by 90°, or mounted with their angular coordinates not turned by 180°, respectively; para. [0043]: the acceleration is measured in 3 (three) directions, e. g. directions of a Cartesian coordinate system, and the strain is measured in at least 2 (two) directions, such that a strain with an arbitrary orientation within the plane of the blade root may be determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fiber optic vibration sensors such as is described in Volkmer and the first spatial direction and the second spatial direction such as is described in Muller into the assembly of Thomsen, in order to control and/or inspect the rotor blades of a wind power station (Volkmer, abstract) and provide a method for state monitoring of a rotor blade (Muller, para. [0006]).
Regarding claim 3, Thomsen in view of Muller and Volkmer teaches all the limitation of claim 1.  Thomsen and Volkmer do not specifically teach that three strain sensors are provided, and the three strain sensors are arranged in an azimuthal angular grid of about 120°.
However, Muller teaches that three strain sensors are provided, and the three strain sensors are arranged in an azimuthal angular grid of about 120° (para. [0041]: in this arrangement, 3 (three) of the sensors shown in FIG. 9A are combined, wherein the rotation of the sensors in the illustration are meant to show a three-dimensional arrangement. Thus, 3 (three) acceleration sensor are measured within one coordinate system, e. g. within a cartesian coordinate system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen in view Volkmer of  to include the teaching of Muller to provide that three strain sensors are provided, and the three strain sensors are arranged in an azimuthal angular grid of about 120° in order to provides a method for state monitoring of a rotor blade (para. [0006]). 	Regarding claim 4, Thomsen in view of Muller and Volkmer teaches all the limitation of claim 1, Thomsen and Volkmer do not specifically teach that the at least two strain sensors are fiber optic strain sensors.
However, Muller teaches that the at least two strain sensors are fiber optic strain sensors (para. [0026]: with an appropriate arrangement of 2 (two) strain sensors, e.g. at different angular coordinates of the blade root, the bending moments, applied on the rotor blade in 2 (two); para. [0041]: FIG. 9A illustrates an acceleration sensor 312, wherein a mass 912 is mounted on an optical fiber. A housing 902 is designed such that upon an acceleration of the mass 912, a strain occurs, i.e. a relative change of length (elongation or contraction) of the optical fiber 922; para. [0043]: fiber-optic acceleration sensors combined with fiber-optic strain sensors are used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen in view of Volkmer to include the teaching of Muller to provide at least two strain sensors are fiber optic strain sensors, in order to monitor the state of a rotor blade of wind turbines particularly to an arrangement of fiber-optic sensors for determining the state of a rotor blade of a wind turbine (para. [0001]).
Regarding claim 7, Thomsen in view of Volkmer teaches all the limitation of claim 5. Thomsen and Volkmer do not specifically teach that the at least two strain sensors are arranged in an area of a blade root of the rotor blade.
However, Muller teaches that the at least two strain sensors are arranged in the area of a blade root of the rotor blade (para. [0043]: fiber-optic acceleration sensors combined with fiber-optic strain sensors are used. Typically, for embodiments of the arrangement and methods described herein, a strain sensor at the blade root or in the vicinity thereof, and an acceleration sensor with an axial distance to the blade root of at least half of the blade radius are used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen in view  of Volkmer to include the teaching of Muller to provide that the at least two strain sensors are arranged in the area of a blade root of the rotor blade, in order to monitor the state of a rotor blade of wind turbines particularly to an arrangement of fiber-optic sensors for determining the state of a rotor blade of a wind turbine (para. [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858